

116 S4461 PCS: Prevent Government Shutdowns Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 506116th CONGRESS2d SessionS. 4461IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Lankford (for himself and Ms. Hassan) introduced the following bill; which was read the first time August 6, 2020Read the second time and placed on the calendarA BILLTo provide for a period of continuing appropriations in the event of a lapse in appropriations under the normal appropriations process, and establish procedures and consequences in the event of a failure to enact appropriations.1.Short titleThis Act may be cited as the Prevent Government Shutdowns Act of 2020.2.Automatic
			 continuing appropriations(a)In
 GeneralChapter 13 of title 31, United States Code, is amended by adding at the end the following:1311.Automatic continuing
 appropriations(a)(1)(A)On and after the first day of each fiscal year, if an appropriation Act for such fiscal year with respect to the account for a program, project, or activity has not been enacted and continuing appropriations are not in effect with respect to the program, project, or activity, there are appropriated such sums as may be necessary to continue, at the rate for operations specified in subparagraph (B), the program, project, or activity if funds were provided for the program, project, or activity during the preceding fiscal year.(B)(i)Except as provided in clause (ii), the rate for operations specified in this subparagraph with respect to a program, project, or activity is the rate for operations for the preceding fiscal year for the program, project, or activity—(I)provided in the corresponding appropriation Act for such preceding fiscal year;(II)if the corresponding appropriation bill for such preceding fiscal year was not enacted, provided in the law providing continuing appropriations for such preceding fiscal year; or(III)if the corresponding appropriation bill and a law providing continuing appropriations for such preceding fiscal year were not enacted, provided under this section for such preceding fiscal year.(ii)For entitlements and other mandatory payments whose budget authority was provided for the previous fiscal year in appropriations Acts, under a law other than this section providing continuing appropriations for such previous year, or under this section, and for activities under the Food and Nutrition Act of 2008, appropriations and funds made available during a fiscal year under this section shall be at the rate necessary to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act.(2)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of any lapse in appropriations during such fiscal year and ending with the date on which the applicable regular appropriation bill for such fiscal year is enacted (whether or not such law provides appropriations for such program, project, or activity) or a law making continuing appropriations for the program, project, or activity is enacted, as the case may be.(3)Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(1)) and the timetable in section 254(a) of such Act (2 U.S.C. 904(a)), for any fiscal year for which appropriations and funds are made available under this section, the final sequestration report for such fiscal year pursuant to section 254(f)(1) of such Act (2 U.S.C. 904(f)(1)) and any order for such fiscal year pursuant to section 254(f)(5) of such Act (2 U.S.C. 901(f)(5)) shall be issued—(A)for the Congressional Budget Office, 10 days after the date on which all regular appropriation Acts for such fiscal year or continuing appropriations through the end of such fiscal year have been enacted; and(B)for the Office of Management and Budget, 15 days after the date on which all regular appropriation Acts for such fiscal year or continuing appropriations through the end of such fiscal year have been enacted.(b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.(c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation Act, or a law making continuing appropriations until the end of such fiscal year, for such program, project, or activity is enacted.(d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—(1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..(b)Clerical
 AmendmentThe table of sections for chapter 13 of title 31, United States Code, is amended by adding at the end the following:1311. Automatic continuing
 appropriations..3.Timely enactment of appropriation Acts(a)DefinitionsIn this section—(1)the term covered officer or employee means—(A)an officer or employee of the Office of Management and Budget;(B)a Member of Congress; or(C)an employee of the personal office of a Member of Congress, a committee of either House of Congress, or a joint committee of Congress;(2)the term covered period means any period on and after the first day of a fiscal year, if all general appropriations Acts have not been passed in identical form by both Houses and transmitted to Secretary of the Senate or Clerk of the House for enrollment and presentment to the President for his signature;(3)the term Member of Congress has the meaning given that term in section 2106 of title 5, United States Code; and(4)the term National Capital Region has the meaning given that term in section 8702 of title 40, United States Code.(b)Limits on travel expenditures(1)Limits on official travel(A)LimitationExcept as provided in subparagraph (B), during a covered period no amounts may be obligated or expended for official travel by a covered officer or employee.(B)Exceptions(i)Return to DCIf a covered officer or employee is away from the seat of Government on the date on which a covered period begins, funds may be obligated and expended for official travel for a single return trip to the seat of Government by the covered officer or employee.(ii)Travel in National Capital RegionDuring a covered period, amounts may be obligated and expended for official travel by a covered officer or employee from one location in the National Capital Region to another location in the National Capital Region.(iii)National security eventsDuring a covered period, if a national security event that triggers a continuity of operations or continuity of Government protocol occurs, amounts may be obligated and expended for official travel by a covered officer or employee for any official travel relating to responding to the national security event or implementing the continuity of operations or continuity of Government protocol.(2)Restriction on use of campaign fundsSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended—(A)in subsection (a)(2), by striking for ordinary and inserting except as provided in subsection (d), for ordinary; and(B)by adding at the end the following:(d)Restriction on use of campaign funds for official travel during lapse in appropriations(1)In generalExcept as provided in paragraph (2), during a covered period (as defined in section 3 of the Prevent Government Shutdowns Act of 2020), a contribution or donation described in subsection (a) may not be obligated or expended for travel in connection with duties of the individual as a holder of Federal office.(2)Return to DCIf the individual is away from the seat of Government on the date on which a covered period (as so defined) begins, a contribution or donation described in subsection (a) may be obligated and expended for travel by the individual to return to the seat of Government..(c)Procedures in the Senate and House of Representatives(1)In generalDuring a covered period, in the Senate and the House of Representatives—(A)it shall not be in order to move to proceed to any matter except for—(i)a measure making appropriations for the fiscal year during which the covered period begins;(ii)a motion relating to determining or obtaining the presence of a quorum; or(iii)on and after the 30th calendar day after the first day of a fiscal year—(I)the nomination of an individual—(aa)to a position at level I of the Executive Schedule under section 5312 of title 5 of the United States Code; or(bb)to serve as Chief Justice of the United States or an Associate Justice of the Supreme Court of the United States; or(II)a measure extending the period during which a program, project, or activity is authorized to be carried out (without substantive change to the program, project, or activity or any other program, project, or activity) if—(aa)an appropriation Act for such fiscal year with respect to the program, project, or activity has not been passed in identical form by both Houses and transmitted to Secretary of the Senate or Clerk of the House for enrollment and presentment to the President for his signature; and(bb)the program, project, or activity has expired since the beginning of such fiscal year or will expire during the 30-day period beginning on the date of the motion;(B)it shall not be in order to move to recess or adjourn for a period of more than 23 hours; and(C)at noon each day, or immediately following any constructive convening of the Senate under rule IV, paragraph 2 of the Standing Rules of the Senate, the Presiding Officer shall direct the clerk to determine whether a quorum is present.(2)Waiver(A)Limitation on periodIt shall not be in order in the Senate or the House of Representatives to move to waive any provision of paragraph (1) for a period that is longer than 7 days.(B)Supermajority voteA provision of paragraph (1) may only be waived or suspended upon an affirmative vote of two-thirds of the Members of the applicable House of Congress, duly chosen and sworn.(d)Motion to proceed to appropriations(1)In generalOn and after the 30th calendar day after the first day of each fiscal year, if an appropriation Act for such fiscal year with respect to a program, project, or activity has not been passed in identical form by both Houses and transmitted to Secretary of the Senate or Clerk of the House for enrollment and presentment to the President for his signature, it shall be in order in the Senate, notwithstanding rule XXII or any pending executive measure or matter, to move to proceed to any appropriations bill or joint resolution for the program, project, or activity that has been sponsored and cosponsored by not less than 3 Senators who are members of or caucus with the party in the majority in the Senate and not less than 3 Senators who are members of or caucus with the party in the minority in the Senate.(2)ConsiderationFor a bill or joint resolution described in paragraph (1)—(A)the bill or joint resolution may be considered the same day as it is introduced and shall not have to lie over 1 day; and(B)the motion to proceed to the bill or joint resolution shall be debatable for not to exceed 6 hours, equally divided between the proponents and opponents of the motion, and upon the use or yielding back of time, the Senate shall vote on the motion to proceed.4.Budgetary effects(a)Classification of budgetary effectsThe budgetary effects of this Act and the amendments made by this Act shall be estimated as if this Act and the amendments made by this Act are discretionary appropriations Acts for purposes of section 251 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.).(b)BaselineFor purposes of calculating the baseline under section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907), the provision of budgetary resources under section 1311 of title 31, United States Code, as added by this Act, for an account shall be considered to be a continuing appropriation in effect for such account for less than the entire current year.(c)Enforcement of discretionary spending limitsFor purposes of enforcing the discretionary spending limits under section 251(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)), the budgetary resources made available under section 1311 of title 31, United States Code, as added by this Act, shall be considered part-year appropriations for purposes of section 251(a)(4) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(4)).5.Effective dateThis Act and the amendments made by this Act shall take effect on September 30, 2021.August 6, 2020Read the second time and placed on the calendar